Petitioner, Martin Luther Steel, has filed in this court his petition for a writ of habeas corpus, alleging that he is unlawfully imprisoned and restrained in the county jail of Noble county, Okla., by Merl Harman, sheriff of said county.
To this petition the sheriff has filed a response. Attached to the petition is a copy of the evidence taken at the preliminary hearing in Noble county, where petitioner stands charged with the crime of murder by information filed in the district court on the 30th day of July, 1942.
We have carefully reviewed the record, which contains the evidence of the two eyewitnesses to the homicide and the evidence of the petitioner, who was placed *Page 128 
on the stand at the preliminary hearing, and other witnesses, and have come to the conclusion that the facts justify that petitioner be permitted bail pending his trial in the district court.
Inasmuch as this case is to be tried in the district court, we refrain from a discussion of the evidence.
An order was made by the court at the time of hearing on the 11th day of August, 1942, admitting petitioner to bail in the sum of $10,000, said bond to be filed, and approved by the court clerk of Noble county, and, upon the approval of said bond, petitioner to be discharged by the sheriff of Noble county. This order is now confirmed.
JONES, J., concurs. DOYLE, J., dissents.